       3:19-cv-03189-SEM-TSH # 1            Page 1 of 6                                              E-FILED
                                                                     Monday, 05 August, 2019 04:25:51 PM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
vs.                                            )     Civil No.
                                               )
SHELLI R EAST AND ABA OF                       )
QUINCY, INC.,                                  )
                                               )
                       Defendants.             )

                                           COMPLAINT

       Now comes, UNITED STATES OF AMERICA, by and through its attorneys, JOHN C.

MILHISER, United States Attorney for the Central District of Illinois, and Assistant United

States Attorney David H. Hoff, and for its cause of action alleges that:

       1. This is a civil action brought pursuant to 28 U.S.C. § 1345 to foreclose the hereinafter

            described mortgage or other conveyance in the nature of a mortgage (hereinafter

            called “mortgage”) and to join the following persons as defendants:

                SHELLI R EAST AND ABA OF QUINCY, INC.

       2.       Attached as Exhibit “A” is a copy of the mortgage; Exhibit “B” is a copy of the

                Promissory Note secured thereby; Exhibit “C” is a copy of the Reamortization

                Agreement; and Exhibit “D” is the Notice of Acceleration.

       3.       Information concerning mortgage:

               (A).    Nature of instrument:                 Mortgage

               (B)     Date of mortgage:                     Ex. A, April 15, 2003

               (C)     Name of mortgagor:                    Ex. A, Shelli R. East
3:19-cv-03189-SEM-TSH # 1       Page 2 of 6



     (D)   Name of mortgagee:                    United States of America, United
                                                 States Department of Agriculture

     (E)   Date and place of recording:          Ex. A, April 16, 2013, Adams
                                                 County, Illinois

     (F)   Identification of recording:          Ex. A, recorded as Document No
                                                 200305625 Book 620 Page 5625,

     (G)   Interest subject to the mortgage:     Fee Simple

     (H)   Amount of original indebtedness,
           including subsequent advances
           made under the mortgage:              $65,226.00

     (I)   Both the legal description of the mortgaged real estate and the common
           address or other information sufficient to identify it with reasonable
           certainty:

           1.     Legal description of the mortgaged premises:

                  The South 209.5 feet of Block Fourteen (14) in the Original Plat
                  and Survey of the Town, now Village, of Golden, Adams County,
                  Illinois:

                  And the West 33 feet of the South 209.5 feet of Block Twenty-two
                  (22) in John Weyen’s Addition to the Village of Golden, Adams
                  County, Illinois.
                  TAX CODE: 02-0-0560-000-00


           2.     Common address or location of mortgaged premises:

                  1001 Prairie Mills Rd, Golden, IL 62339

     (J)   Statement as to defaults and amount now due:

           1.     Date of Default is December 30, 2014.

           2.     Payments which have become due under the secured note are in
                  default and arrears in the total amount of $61,670.83.

           3.     The total amount now due is $111,753.51 as of June 21, 2018, plus
                  interest accrued thereafter, court costs, title costs, and plaintiff’s
                  attorney fees. This amount due includes the total principal and
                  interest due and payable, all outstanding advances and fees



                                                                                      2
3:19-cv-03189-SEM-TSH # 1            Page 3 of 6



                        charged to the defendant account and total subsidy received on the
                        defendant loan.

                4.      The per diem interest accruing under the mortgage after default is
                        $13.4369.

     (K)        Name of present owner of the real estate: Shelli R. East

     (L)     Name or names of persons, in addition to such owners, but excluding any
             non-record claimants as defined in the Illinois Mortgage Foreclosure Law,
             Chapter 735 ILCS, Section 5/15-1210, who are joined as defendants and
             whose interest in or lien on the mortgaged real estate is sought to be
             terminated.

           1.        ABA of Quincy, INC., by the virtue of a Memorandum of Judgment
                     recorded March 25, 2013, Document No. 2013R-02989.

                a. That an accounting may be taken under the direction of the court of
                   the Plaintiff’s mortgage constitutes a valid, prior and paramount lien
                   upon the indicated interest in the mortgaged real estate, which lien is
                   prior and superior to the right, title, interest, claim, or lien of all
                   parties and non-record claimants whose interests in the mortgaged real
                   estate are sought to be terminated.

     (M)        Names of defendants claimed to be personally liable for deficiency, if
                any:

                NA

     (N)        Capacity in which plaintiff brings this foreclosure: as the owner and
                legal holder of said note, mortgage, and indebtedness.

     (O)        Facts in support of shortened redemption period, if sought:

                None at the time of the filing of this complaint. However, should the
                mortgaged real estate become abandoned during the pendency of this
                foreclosure, it is requested that the court make a finding of abandonment
                and shorten the redemption period.

     (P)        Facts in support of request for costs and expenses, if applicable.

                Plaintiff has been required to incur title insurance or abstract costs, and
                other expenses which should be added to the balance secured by said
                mortgage.

     (Q)        Facts in support of a request for appointment of mortgagee in possession



                                                                                            3
3:19-cv-03189-SEM-TSH # 1               Page 4 of 6



               or for appointment of a receiver, and the identity of such receiver, if
               sought:

               NA

        (R) Plaintiff does not offer to mortgagor in accordance with Section 15-1402
            to accept title to the real estate in satisfaction of all indebtedness and
            obligations secured by the mortgage without judicial sale.

        (S)    Name or names of defendants whose right to possess the mortgaged real
               estate, after the confirmation of a foreclosure sale, is sought to be
               terminated and, if not elsewhere stated, the facts in support thereof:

                Shelli R East


                                REQUEST FOR RELIEF

Plaintiff requests:

          i.    A judgment to foreclosure such mortgage, ordering:

                      a. amounts due and owing to the plaintiff;

                      b. That the defendants be ordered to pay to the plaintiff before
                         expiration of any redemption period (or, if no redemption period,
                         before a date fixed by the court) whatever sums may appear to be
                         due upon the taking of such account, together with fees and costs
                         of the proceedings (to the extent provided in the mortgage or by
                         law);

                      c. That in default of such payment in accordance with the judgment,
                         the mortgaged real estate be sold as directed by the court, to satisfy
                         the amount due to the plaintiff as set forth in the judgment,
                         together with the interest thereon at the statutory judgment rate
                         from the date of judgment.

                      d. That in the event the plaintiff is a purchaser of the mortgaged real
                         estate at such sale, the plaintiff may offset against the purchase
                         price of such real estate the amounts due under the judgment of
                         foreclosure and order confirming the sale;

                      e. That in the event of such sale and the failure of the person entitled
                         thereto to redeem prior to such sale pursuant to this Article, the
                         defendants made parties to the foreclosure in accordance with this
                         Article, and all non-record claimants given notice of the



                                                                                             4
       3:19-cv-03189-SEM-TSH # 1               Page 5 of 6



                                foreclosure in accordance with this Article, and all persons
                                claiming by, through or under them, and each and any and all of
                                them, may be forever barred and foreclosed of any right, title,
                                interest, claim, lien or right to redeem in and to the mortgaged real
                                estate; and

                            f. That if no redemption is made prior to such sale, a deed may be
                               issued to the purchaser thereat according to law and such
                               purchaser be let into possession of the mortgaged real estate in
                               accordance with 735 ILCS, Section 5/15-1701, et. seq.

                   ii.   An order granting a shortened redemption period, if authorized by law.

                  iii.   A personal judgment for a deficiency, if authorized by law.

                  iv.    An order granting possession.

                   v.    An order placing the mortgagee in possession or appointing a receiver.

                  vi.    A judgment for fees, costs and expenses.

                  vii.   Enforcement of its assignment of rents derived from said real estate.

              viii.      Such other relief as equity may require, including, but not limited to,

                         declaratory and injunctive relief.



                              ADDITIONAL REQUEST FOR RELIEF

       Plaintiff also requests that the judgment for foreclosure or other orders entered herein

provide for the following (pursuant to 735 ILCS Section 5/15-1506(f)):


             i.          Judicial sale conducted by the United States Marshal or his
                         representative, at which the plaintiff is entitled to bid;

            ii.          Title in the real estate may be subject, at the sale, to exceptions
                         including general real estate taxes for the current year and for the
                         preceding year which have not become due and payable as of the date of
                         entry of the judgment of foreclosure, any special assessments upon the
                         real estate, and easements and restrictions of record.




                                                                                                   5
3:19-cv-03189-SEM-TSH # 1       Page 6 of 6



   iii.    In the event a party to the foreclosure is a successful bidder at the sale,
           such party shall be allowed to offset against the purchase price to be paid
           for such real estate amounts due such party under the judgment of
           foreclosure or order confirming the sale.

                                 Respectfully submitted,

                                 JOHN C. MILHISER
                                 UNITED STATES ATTORNEY

                          BY:    s/David H. Hoff
                                 David H. Hoff, Bar No. IL 1234072
                                 Assistant United States Attorney
                                 201 S. Vine Street, Suite 226
                                 Urbana, IL 61802
                                 Phone: 217/373-5875
                                 Fax: 217/373-5891
                                 david.hoff@usdoj.gov




                                                                                    6
          3:19-cv-03189-SEM-TSH # 1-1                                 Page 1 of 17
                                                                                                                                                         E-FILED
                                                                                                      Monday, 05 August, 2019 04:25:51 PM
                                                                                                   Na. L00305625  Boak
                                                                                                               Clerk,   620District
                                                                                                                      U.S.  Page 5625
                                                                                                                                    Court, ILCD
                                                                                                 Adamg County 1 State of Illinois
                                                                                                            RECORDED
                                                                                                  Apr ·16, 2003 11:06 AM Fees $28.00

The form of this Mortgage was prepared by
the Office of the General Counsel, United
States Department of Agriculture and the
material in the blank spaces was inserted by
or under the direction of Jeff Seefe] dt
 USDA Rural J::£veloprrent
 338 South 36th Street
 Q.rincy, TI, 62301

                                                                                                                              Dave Little
                                                   [Space Above This Line For Recording Data]
Form RD 3550-14 IL                                                                                                  Form Approved
(Rev. 9-99)                                                                                                         0MB No. 0575-0172
                                                 United States Department ofAgriculture
                                                         Rural Housing Service

                                                  MORTGAGE FOR ILLINOIS
THIS MORTGAGE ("Security Instrument") is made on                                April 15                            , 2003. [Date]
The mortgagor is
                    She lli R. East, a widowed pe rson                                                         (''Borrower").
This SecurityInstrwnent is given to the United States ofAmerica acting through the Rural Housing Service or successor agency,
United States Depar1ment ofAgriculture ("Lender''), whose address is Rural Housing Service, c/o Centralized Servicing Center,
United States Depar1ment ofAgriculture, P.O. Box 66889, St Louis, Missouri 63166.
Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
 ''Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, ifnot
paid earlier, due and payable on the maturitydate:

Date ofInstrument                              Principal Amount                              Maturity Date
April 15, 2003                                 $65,226.00                                     April 15, 2036

This SecurityInstrwnent secures to Lender: (a) the repayment ofthe debt evidenced by the Note, with interest. and all renewals,
extensions and modifications ofthe Note; (b) the payment ofall other sums, with interest. advanced under paragraph 7 to protect
the property covered by this Security Instrument; (c) the perfonnance of Borrowers covenants and agreements under this
Security Instrwnent and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
Borrower by the Lender pursuant to 42 U.S.C. §§ I472(g) or 1490a. For this purpose, Borrower does hereby mortgage, grant
and convey to Lender the following described property located in
                                                           Adams County, Illinois:
 Se e att ache d legal description
 Pin# 02-0-0560-000-00



 which has the address of          1001 Pr airie Mills Rd                                           Golde n                        , Illinois 62339
                                   [Street]                                                               [City]                                 [ZIP]
 ("Property Address");

According to the Pape,work Reduction Act of 1995, an agency may not conduct or sponsor; and a person is not required to respond w, a collection of
information unless it displays a valid 0MB control number. The valid 0MB control number for this information collection is 0575-0172. The time
required w complete this infonnation co/Jection is estimated w average 15 minutes per response, including the time for reviewing instructions, sean::lung
existing data sourr:es, gathering and maintaining the data needed, and completing and reviewing the collection of information
                                                                                                                                          Page I of6
 EXHIBIT A
3:19-cv-03189-SEM-TSH # 1-1   Page 2 of 17
3:19-cv-03189-SEM-TSH # 1-1   Page 3 of 17
3:19-cv-03189-SEM-TSH # 1-1   Page 4 of 17
3:19-cv-03189-SEM-TSH # 1-1   Page 5 of 17
3:19-cv-03189-SEM-TSH # 1-1   Page 6 of 17
3:19-cv-03189-SEM-TSH # 1-1   Page 7 of 17
            3:19-cv-03189-SEM-TSH # 1-1   Page 8 of 17




EXHIBIT B
3:19-cv-03189-SEM-TSH # 1-1   Page 9 of 17
3:19-cv-03189-SEM-TSH # 1-1   Page 10 of 17
    3:19-cv-03189-SEM-TSH # 1-1   Page 11 of 17




EXHIBIT C
3:19-cv-03189-SEM-TSH # 1-1   Page 12 of 17
            3:19-cv-03189-SEM-TSH # 1-1   Page 13 of 17




EXHIBIT D
3:19-cv-03189-SEM-TSH # 1-1   Page 14 of 17
3:19-cv-03189-SEM-TSH # 1-1   Page 15 of 17
3:19-cv-03189-SEM-TSH # 1-1   Page 16 of 17
3:19-cv-03189-SEM-TSH # 1-1   Page 17 of 17
-6 5HY
                              3:19-cv-03189-SEM-TSH # 1-2                         Page 1 of 2
                                                                          CIVIL COVER  SHEET                                                                                              E-FILED
                                                                                                                        Monday, 05 August, 2019 04:25:51 PM
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
                                                                                                                                      Clerk, U.S. District Court, ILCD
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  Shelli R. East and ABA of Quincy, Inc.

    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Adams
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
David H. Hoff, Assistant United States Attorney
201 S. Vine Street, Suite 226, Urbana, IL 61802
217-373-5875

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         28 USC 1345
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Mortgage Foreclosure
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                       51,340.31                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
                                                                      s/David H. Hoff
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
-65HYHUVH 5HY   3:19-cv-03189-SEM-TSH # 1-2                        Page 2 of 2
                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

I.(a)    Plaintiffs-Defendants.(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
  (b)    County of Residence.)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
  (c)    Attorneys.(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

II.      Jurisdiction.7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG. 6HH6HFWLRQ,,,EHORZ; NOTE: federal question actions take precedence over diversity
         cases.

III.     Residence (citizenship) of Principal Parties.7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

IV.      Nature of Suit.3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
         VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUN V LQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
         RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH

V.       Origin.3ODFHDQ;LQRQHRIWKHVL[ER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         :KHQWKHSHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ
         :KHQWKLVER[LVFKHFNHGGRQRWFKHFN  DERYH

VI.      Cause of Action.5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVHDo not cite jurisdictional
         statutes unless diversity. ([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

VII.     Requested in Complaint.&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

VIII. Related Cases.7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
      QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

Date and Attorney Signature.'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
